Exhibit 10.1 FIRST AMENDMENT TO CREDIT AGREEMENT This FIRST AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”), dated as of March 25, 2016 (the “ Effective Date ”), is entered into by and among GOLDEN ENTERTAINMENT, INC., a Minnesota corporation (the “ Borrower ”), each of CAPITAL ONE, NATIONAL ASSOCIATION, MUTUAL OF OMAHA BANK and WELLS FARGO BANK, N.A., as INCREMENTAL TERM LENDERS (each, an “ Incremental Term Lender ” and collectively, the “ Incremental Term Lenders ”), each of CAPITAL ONE, NATIONAL ASSOCIATION, MUTUAL OF OMAHA BANK and WELLS FARGO BANK, N.A., as INCREMENTAL REVOLVING LENDERS (each, an “ Incremental Revolving Lender ” and collectively, the “ Incremental Revolving Lenders ”; the Incremental Term Lenders and the Incremental Revolving Lenders are referred to collectively as the “ Incremental Lenders ”), and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the “ Administrative Agent ”). WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent entered into that certain Credit Agreement dated as of July 31, 2015 (as amended, the “ Credit Agreement ”; unless otherwise defined herein, capitalized terms used herein shall have the meanings assigned to them in the Credit Agreement, as amended by this Amendment), whereby the Lenders have extended credit to the Borrower on the terms and subject to the conditions described therein; WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has requested to increase the Revolving Commitments by an aggregate amount equal to $10,000,000 and to increase the amount term loans outstanding under the existing tranche of term loans by an aggregate amount equal to $40,000,000; WHEREAS, the Incremental Revolving Lenders have agreed to provide an additional $10,000,000 of Revolving Commitments and the Incremental Term Lenders have agreed to provide an additional $40,000,000 of Incremental Term Loans in the form of an increase to the existing tranche of term loans under the Credit Agreement, in each case, on the terms and subject to the conditions set forth in this Amendment; and WHEREAS, the Borrower and the Administrative Agent desire to cure an omission in the definition of “Eurodollar Rate” in the Credit Agreement pursuant to Section 9.02(e) of the Credit Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto hereby agree as follows: 1.
